Dissenting Opinion by
Judge Crumlish, Jr.:
The Schedule of the Judiciary Article, Article Y of the Pennsylvania Constitution, as amended April 23, 1988, provided for substantial changes in the concept, composition and jurisprudential contribution of the minor judiciary of Philadelphia. Section 16 (u) of that Schedule eliminated the office of Magistrate in Philadelphia County as of January 1, 1969. Sections 16(e) and 16(h) envisioned the simultaneous creation of the Municipal Court and at the outset, certain former magistrates were to assume the duties of Municipal Court Judges. Pursuant to the constitutionally ordained proclamation by Governor Shafer, the Municipal and Traffic Courts of Philadelphia were created January 1, 1969 and the plaintiffs herein were invested as Municipal Court Judges.
Plaintiffs here were magistrates prior to January 1, 1989. As such, they were compensated by the City of Philadelphia under the provisions of the Act of June 15, 1937, P. L. 1743, as amended, 42 P.S. §1138. With the abolition of the office of magistrate, there toas not statutorial authority to provide for the payment of their salaries.1
*256As Municipal Court Judges, the method and amount of compensation became the responsibility of the Commonwealth. Article Y, Section 16(a) of the Constitution provided in part “. . . judges . . . shall be compensated by the Commonwealth as provided by law.” The question before us is whether and, if so, to what extent the Legislature has provided for compensation for judges of the Municipal Court. If no legislative provision for compensation has been provided, plaintiffs’ irregular remedy would lie in mandamus against the Legislature.
In the Act of October 17, 1969, P. L. 259, 17 P.S. §711.2, the Legislature provided that Municipal Court Judges’ annual salaries would be $21,000 for the President Judge; $20,000 for Law Judges; and $16,000 for Lay Judges. This is precisely what is sought here. However, the Act provided further by a separate sentence, that these sums would only relate back to July 1, 1969. Plaintiffs urge this Court to rule so that the salary provisions are retroactive to January 1, 1969, the date of their coming into being as Municipal Court Judges.
The majority has interpreted this request and its merit as follows: “The plaintiff . . . asks this Court to declare an Act of the Legislature unconstitutional but not to strike it from the law. It would have the Act continue to operate in all respects but the one here in question and would have this Court substitute January 1 for July 1 in the Act. No precedent has been cited for such a decision nor have we been able *257to find, any.” It is this interpretation of fact and law with which I cannot agree.
The Statutory Construction Act of May 28, 1937, P. L. 1019, 46 P.S. §501 et seq., in providing for the Constitutional construction of laws in Article IV, Section 55, 46 P.S. §555, asserts: “The provisions of every law shall be severable. If any provision of a law is found by a court of record to be unconstitutional and void, the remaining provisions of the law shall, nevertheless, remain valid, unless the court finds the valid provisions of the law are so essentially and inseparably connected with, and so depend upon, the void provision, that it cannot be presumed the Legislature would have enacted the remaining valid provisions without the void one; or unless the court finds the remaining valid provisions, standing alone, are incomplete and are incapable of being executed in accordance with the legislative intent.”
Our Supreme Court has often spoken on the issue of severability of statutory provisions. In Saulsbury v. Bethlehem Steel Co., 413 Pa. 316, 321, 196 A. 2d 664 (1964), through Mr. Justice Eagen, it said: “In determining the severability of a statute or ordinance, the legislative intent is of primary significance. However, the problem is twofold: The legislating body must have intended that the act or ordinance be separable and the statute or ordinance must be capable of separation in fact. The valid portion of the enactment must be independent and complete within itself. See Sutherland, Statutory Construction, Vol. 2 (3d ed. 1943) §§2403, 2404 and cases cited; also Cooley, Constitutional Limitations Vol. 1 (8th ed.) Chapter VII, at 368.” (Emphasis original.) See also cases cited in Saulsbury, supra, at p. 320.
In the instant case, plaintiffs allege that the Act of October 17, 1969, 17 P.S. §711.2, is unconstitutional *258only to the extent that it restricts payments of salaries from the period commencing July 1, 1969. I agree. The Constitution mandates that the Legislature shall provide for the compensation of judges. If it had not done so by P. L. 259, the plaintiffs could have by appropriate legal action moved the Legislature. However, P. It. 259 omits compensatory provision for Municipal Court Judges and they are provided no salary "by law” for duty discharged during the period January 1, 1969-July 1, 1969. Neither that Act nor the Act of June 15, 1937 by which magistrates were compensated could provide for their just due as expressed in the original version of the Municipal Court Judge’s salary plan.
The legislative history of the Act of October 17, 1969 conclusively shows that the Legislature’s failure to provide for salaries from January 1, 1969 to July 1, 1969 was an intentional contravention of Article Y, Section 16(a). As the majority points out, the bill as introduced would have made payment retroactive from January 1, 1969. However, on September 9, 1969 the Senate amended the bill to make it effective July 1, 1969. There can be no doubt that by this amendment the Legislature unconstitutionally declined to provide for payment of salaries "by law” for the period in question.
The legislative history of the Act also conclusively shows that the retroactivity provision of that Act is severable and distinct from the rest of that section. The amendment of September 9, 1969 demonstrates that the amount of remuneration to be paid for judicial services is separate in nature and independent from considerations of time of its commencement. One cannot question that the Legislature could now raise the salaries of Municipal Court Judges, and by so doing it need not change its provision for the initial date of payment of salaries. It is clear to me that the Legisla*259ture intended for the Remuneration Sum provision to be severable and independent of date of initial payment. Apart from this apparent intent that the clauses are to be severable, the Statutory Construction Act, as I have indicated earlier, creates a presumption of intent of severability which makes the plaintiffs’ cause irrefutable.
Additionally, this clause is severable in fact. Even without it, the remaining provisions of the Act retain their purpose and effect. The interpretation which I give it does not prevent the execution of the remainder within the meaning and purpose of the legislative intent and the Constitutional mandate. Even in lifting the sentence of the section which limits retroactivity to July 1, 1969, the Constitutional mandate calling for compensation for judge’s salaries is met. There is no question that if the Act were silent as to the effective date of the commencement of compensation, the Constitution would relate it hack to the creation of the court on January 1,1969.
The result I have reached is contrary to the majority’s conclusion that “the plaintiffs would have this Court direct the state treasurer and the auditor general to disregard the legislative mandate.” 1 would direct the state treasurer and auditor general to follow the Constitutional and legislative mandates to pay the judges of the Municipal Court, from its inception, in accordance with the salary scale “provided hy law” in the Act of October 17, 1969.
I would dismiss the preliminary objections and direct defendants to file an answer.
Judge Manderino joins in this Opinion.

 The Magisterial Districts Act, Act of December 2, 1968, P, L. , No. 352, §5, 42 P.S. §1305, and the Magisterial Districts Act for Counties of the Second Class, Act of December 2, 1968, P. L.
, No. 359, §5, 42 P.S. §1405 provided for annual salaries paid by the Commonwealth for all magistrates at the rate of three thousand *256dollars plus the product of the population of his magisterial district times forty cents, not to exceed fourteen thousand dollars, effective January 1, 1969. There can be no doubt that if plaintiffs had remained magistrates their salaries would have been fourteen thousand dollars per year. The result of their elevation in stature and duties to the Municipal Court was, therefore, to increase their workload and decrease their pay.